Cooper, Judge.
Following the trial court’s grant of two writs of possession of several electronic appliances to appellee, appellant filed separate appeals from each order.
We find that these appeals are controlled by our decision in Smalls v. Harrison, 150 Ga. App. 473 (258 SE2d 227) (1979), and must be dismissed. “ ‘Issuance of a writ of possession does not affect the merits of the case but only the right to possession pending a final decision on the merits. [Cit.]’” Cavender v. First Nat. Bank of Brunswick, 173 Ga. App. 660 (327 SE2d 789) (1985). Inasmuch as appellant has not obtained a certificate of immediate review, these appeals are premature. Foskey v. Bank of Alapaha, 147 Ga. App. 541 (249 SE2d 346) (1978). However, after a trial on the merits, a direct appeal is possible from the entry of the judgment. See Cavender v. First Nat. Bank of Brunswick, supra.

Appeals dismissed.


Deen, P. J., and Birdsong, J., concur.